
	

113 HR 2262 IH: To designate the United States Federal Judicial Center located at 333 West Broadway Street in San Diego, California, as the “John Rhoades Federal Judicial Center” and to designate the United States courthouse located at 333 West Broadway Street in San Diego, California, as the “James M. Carter and Judith N. Keep United States Courthouse”.
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2262
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Issa (for himself
			 and Mr. Peters of California)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the United States Federal Judicial Center
		  located at 333 West Broadway Street in San Diego, California, as the
		  John Rhoades Federal Judicial Center and to designate the United
		  States courthouse located at 333 West Broadway Street in San Diego, California,
		  as the James M. Carter and Judith N. Keep United States
		  Courthouse.
	
	
		1.Judicial center
			 designationThe United States
			 Federal Judicial Center located at 333 West Broadway Street in San Diego,
			 California, shall be known and designated as the John Rhoades Federal
			 Judicial Center. The Judicial Center includes the Federal property
			 located at 221 West Broadway, 333 West Broadway, 880 Front Street, 325 West F
			 Street, 808 Union Street, and the adjoining plaza.
		2.Courthouse
			 building designationThe
			 United States courthouse located at 333 West Broadway in San Diego, California,
			 shall be known and designated as the James M. Carter and Judith N. Keep
			 United States Courthouse.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 Federal Judicial Center referred to in section 1 shall be deemed to be a
			 reference to the John Rhoades Federal Judicial Center. Any
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the United States courthouse located at 333 West Broadway
			 Street in San Diego, California, referred to in section 2 shall be deemed to be
			 a reference to the James M. Carter and Judith N. Keep United States
			 Courthouse.
		
